DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Examiner acknowledges the receipt of the Applicant’s amendment filed on 02/16/2022.  Claims 1-14 has been canceled.  Claims 15-16, 21, and 23-27 have been amended.  Claims 15-28 are currently pending in the present application. 

Response to Arguments
Applicant’s arguments with respect to claims 15-28 have been considered but are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15-16, 20, and 22-28 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuhara et al. (US 2015/0208364 herein Fukuhara), and further in view of Nakano (US 10,091,742).
Regarding claim 15, Fukuhara teaches a method comprising: 
a wireless communication is occurring or will be occurring (read as an in-vehicle informing processor inside the onboard wireless communication apparatus, instructs when it decides that other wireless communication is being carried out or does not decide that other wireless communication is being carried out; the power level deciding unit 11f executes the processing of determining the transmit power level) (Fukuhara – [0111], [0117], [0135], and [0151]-[0152]) in an area of a motor vehicle (read as onboard wireless communication apparatus 10 is a wireless communication apparatus installed inside a vehicle 100, and the wireless set 20 is a wireless set taken into a vehicle 100 by a passenger to be used) (Fukuhara – Figure 1, and [0030]), wherein 
the wireless communication is performed via a first wireless signal which is in a first frequency range and is approved for use according to the Bluetooth® standard (read as wireless communication technique of the wireless communication apparatuses 11 and 21 that uses the same frequency band such as wireless LAN, and Bluetooth; wireless communication unit 11b at this time is assumed to be carrying out wireless communication with the wireless set 20A by Bluetooth) (Fukuhara – Figure 1, Figure 3, [0033], and [0066]-[0067]); and
transmitting a second wireless signal in the area of the motor vehicle, wherein the second signal is in a second frequency range which is approved for use according to the WLAN standard and the Bluetooth® standard (read as both a wireless LAN and Bluetooth utilize 2.4 GHz band frequency as their frequency channel; the wireless communication technique of the wireless communication apparatuses 11 and 21 uses the same frequency band such as a wireless LAN, and Bluetooth; the second wireless communication unit 11b of the wireless communication apparatus 11 is “Bluetooth”) (Fukuhara – [0003]-[0004], [0033], [0040], [0067], and [0070]-[0071]).
However, Fukuhara fails to teach determining whether the wireless communication is occurring or will be occurring in the area of the motor vehicle and in response to the determining, transmitting the second wireless signal in the area of the motor vehicle.
In the related art, Nakano teaches determining whether the wireless communication is occurring or will be occurring in the area of the motor vehicle and in response to the determining, transmitting the second wireless signal in the area of the motor vehicle (read as a control unit 6 of the wireless communication device is at this end 1 is composed of a CPU or a dedicated circuit, the control unit 6 determines the state of communication between the wireless communication device at this end 1 and the wireless communication device at the other end 10; the first and second antennas 201 and 202 are two antennas for diversities, a wireless communication unit 3 is a combo chip which supports the Bluetooth and the wireless LAN, two antennas for MIMO can be used as the first and second antennas 201 and 202; when the state of wireless communication satisfies the condition, the control unit 6 outputs an instruction to switch form the first antenna 201 to the second antenna 202 to the antenna switch 203) (Nakano – column 7 lines 11-34, column 13 lines 53-67, and column 14 lines 1-4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Nakano into the teachings of Fukuhara for the purpose of providing antennas for diversities wherein a wireless communication unit supports Bluetooth and wireless local area network (WLAN) based on the state of the wireless communication.
Regarding claim 16 as applied to claim 15, Fukuhara as modified by Nakano further teaches wherein the second signal is not included in the wireless communication (read as the Bluetooth and the wireless LAN separate their frequency channels so as to avoid interference with each other, and to prevent the reduction in the transmission efficiency of the firs wireless communication unit 11a and the seond wireless communication unit 11b) (Fukuhara – [0070]-[0071]).
Regarding claim 20 as applied to claim 15, Fukuhara as modified by Nakano further teaches wherein the second signal comprises a WLAN signal (read as the wireless set 20, a portable personal computer or the like is about to carry out data communication with the first communication unit 11a via a wireless LAN) (Fukuhara – [0067]).
Regarding claim 22 as applied to claim 15, Fukuhara as modified by Nakano further teaches wherein the second signal is transmitted at predetermined time intervals (read as the wireless communication apparatus 11 employs functions specified by IEEE802.11b/g/n to make a decision on whether or not the frequency band of the first wireless communication unit 11a is to use is used by a wireless set using a different wireless LAN or a different wireless communication technique from a measured result of an actual radio wave use state; the first wireless communication unit 11a carries out communication only when the wireless communication apparatus 11 decides that the frequency band is not used by a wireless set which is other than the communication partner and which uses a different wireless LAN or a different wireless communication technique, thereby avoiding the interference and collision with the wireless set using the different wireless LAN or different wireless communication technique) (Fukuhara — [0068]).
Regarding claim 23 as applied to claim 15, Fukuhara as modified by Nakano further teaches wherein the wireless communication is determined based on the first signal (read as the onboard wireless communication apparatus 10 determines the transmit power level that prevents the excessive received power level of its wireless communication unit, and sends it to the wireless set 20; the power level deciding unit 11f executes the processing of determining the transmit power level that enables preventing an excessive received power level of the second wireless communication unit 11b other than the first wireless communication unit 11a) (Fukuhara – [0111], [0117], and [0135]).
Regarding claim 24 as applied to claim 15, Fukuhara as modified by Nakano further teaches wherein the wireless communication is determined based on a connection request form a communication partner of the wireless communication (read as transmitter 212 to request the communication partner identified by the communication connection ID to establish a communication connection; the first wireless communication unit 11a sends an affirmative response that confirms the communication connection to the communication connection request, thereby establishing the wireless communication with the wireless set 20) (Fukuhara — [0080]). 
Regarding claim 25 as applied to claim 15, Fukuhara as modified by Nakano further teaches wherein the wireless communication relates to a voice connection (read as the wireless set 20, a smartphone, is carrying out hands-free conversation after establishing a wireless communication connection with the second wireless unit 11b by Bluetooth) (Fukuhara – [0067]).

Regarding claim 26, Fukuhara teaches an apparatus on board a motor vehicle (read as onboard wireless communication apparatus 10 is a wireless communication apparatus installed inside a vehicle 100, and the wireless set 20 is a wireless set taken into a vehicle 100 by a passenger to be used) (Fukuhara – Figure 1, and [0030]), comprising:
an electric device for a wireless communication is occurring or will be occurring (read as onboard wireless communication apparatus 10 is a wireless communication apparatus installed inside a vehicle 100, and the wireless set 20 is a wireless set taken into a vehicle 100 by a passenger to be used; an in-vehicle informing processor inside the onboard wireless communication apparatus, instructs when it decides that other wireless communication is being carried out or does not decide that other wireless communication is being carried out; the power level deciding unit 11f executes the processing of determining the transmit power level) (Fukuhara – Figure 1, [0030], [0111], [0117], [0135], and [0151]-[0152]) in an area of the motor vehicle (read as onboard wireless communication apparatus 10 is a wireless communication apparatus installed inside a vehicle 100, and the wireless set 20 is a wireless set taken into a vehicle 100 by a passenger to be used) (Fukuhara – Figure 1, and [0030]) via a first wireless signal which is in a frequency range and is approved for use according to the Bluetooth standard (read as wireless communication technique of the wireless communication apparatuses 11 and 21 that uses the same frequency band such as wireless LAN, and Bluetooth; wireless communication unit 11b at this time is assumed to be carrying out wireless communication with the wireless set 20A by Bluetooth) (Fukuhara – Figure 1, Figure 3, [0033], and [0066]-[0067]);
a transmitting device for transmitting a second wireless signal which is in a frequency range and is approved for use according to the WLAN standard and the Bluetooth standard (read as both a wireless LAN and Bluetooth utilize 2.4 GHz band frequency as their frequency channel; the wireless communication technique of the wireless communication apparatuses 11 and 21 uses the same frequency band such as a wireless LAN, and Bluetooth; the second wireless communication unit 11b of the wireless communication apparatus 11 is “Bluetooth”) (Fukuhara – [0003]-[0004], [0033], [0040], [0067], and [0070]-[0071]); and 
a processing device which is configured to control transmission of the second signal (read as onboad wireless communication apparatus 10 comprises a wireless communication apparatus 11, a wireless set charging processor 12 and a wireless set authentication processor 13; the onboard wireless communication apparatus 10 comprises an in-vehicle informing processor that sends information that enables the wireless set 20 to recognize that it is located inside the vehicle 100 to the wireless set 20 which controls, when recognizing that the wireless set 20 is located inside the vehicle 100) (Fukuhara - [0032], and [0036]).
However, Fukuhara fails to teach determining whether the wireless communication is occurring or will be occurring in the area of the motor vehicle; the transmitting device for transmitting, in response to the determining, the second wireless signal; and control transmission of the second signal after the wireless communication has been determined. 
In the related art, Nakano teaches determining whether the wireless communication is occurring or will be occurring in the area of the motor vehicle; the transmitting device for transmitting, in response to the determining, the second wireless signal; and control transmission of the second signal after the wireless communication has been determined (read as a control unit 6 of the wireless communication device is at this end 1 is composed of a CPU or a dedicated circuit, the control unit 6 determines the state of communication between the wireless communication device at this end 1 and the wireless communication device at the other end 10; the first and second antennas 201 and 202 are two antennas for diversities, a wireless communication unit 3 is a combo chip which supports the Bluetooth and the wireless LAN, two antennas for MIMO can be used as the first and second antennas 201 and 202; when the state of wireless communication satisfies the condition, the control unit 6 outputs an instruction to switch form the first antenna 201 to the second antenna 202 to the antenna switch 203) (Nakano – column 7 lines 11-34, column 13 lines 53-67, and column 14 lines 1-4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Nakano into the teachings of Fukuhara for the purpose of providing antennas for diversities wherein a wireless communication unit supports Bluetooth and wireless local area network (WLAN) based on the state of the wireless communication.
Regarding claim 27 as applied to claim 26, Fukuhara as modified by Nakano further teaches wherein the wireless communication takes place between two communication partners of which one comprises a hands-free system on board the motor vehicle (read as onboard wireless communication apparatus 10 and a wireless set 20; the onboard wireless communication apparatus 10 is employed in a car navigation apparatus or in a rear seat entertainment RSE system and the wireless set 20 is a mobile wireless communication terminal such as a smartphone, a tablet PC, and a portable navigation device PND) (Fukuara — [0030]-[0031], and [0066]-[0067)).
Regarding claim 28 as applied to claim 26, Fukuhara as modified by Nakano further teaches a motor vehicle comprising the apparatus according to claim 26 (read as onboard wireless communication apparatus 10 is a wireless communication apparatus installed inside a vehicle 100, and the wireless set 20 is a wireless set taken into a vehicle 100 by a passenger to be used) (Fukuhara – Figure 1, Figure 3, [0030], and [0066]).


Allowable Subject Matter
Claims 17-19, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL GUZMAN GONZALES whose telephone number is (571)270-1101. The examiner can normally be reached Monday - Friday 8:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L. Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/APRIL G GONZALES/          Primary Examiner, Art Unit 2648